Citation Nr: 0629354	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  97-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the veteran 
service connection for PTSD.

The veteran testified before an RO hearing officer in June 
1997.  A transcript of the hearing is of record.  The veteran 
requested a hearing before a member of the Board in his 
February 1997 substantive appeal.  The RO scheduled a Board 
hearing for August 2004; however, the veteran failed to 
report for the hearing and did not show good cause.  In 
November 2004, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in July 2006.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The evidence of record does not show that the veteran, 
who is not a combat veteran, suffers from PTSD that is 
etiologically related to a confirmed in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in March 1995, prior to the enactment of the VCAA.  

An RO letter dated in January 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was caused or 
aggravated by service.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  The letter also requested that the 
veteran submit any evidence in his possession that pertained 
to the claim.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  While the notice provided to the 
veteran was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Thus, the Board finds that 
the veteran was not prejudiced by the timing of the January 
2005 VCAA letter.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997); 38 C.F.R. § 3.304(f) (2005).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997). 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD is not warranted.  As 
such, the Board notes that although the veteran has a current 
diagnosis of PTSD, this diagnosis has not been linked to a 
verified in-service stressor by medical evidence.  38 C.F.R. 
§ 3.304(f) (2005).  In this regard, the Board notes that in a 
March 1998 statement, the veteran alleged that while he was 
stationed in Korea in a Demilitarized Zone (DMZ), his unit 
was fired upon by North Koreans and several of the Republic 
of Korea (ROK) servicemen were wounded.  Further, during a 
June 1997 RO hearing, the veteran identified as stressors for 
his PTSD that he was under attack from the North Koreans 
while he was in Korea and he would run across land mines and 
booby traps.  He also stated in an April 2004 statement that 
in June 1962, during a live fire exercise, a civilian who was 
in his line of fire was shot.  Further, he stated that during 
his last night in Korea, which was in May 1963, the DMZ had 
the worst attack since he had been there, with machine gun 
fire, grenades, and land mines exploding.  The RO requested 
verification of the veteran's stressors from the United 
States Army and Joint Services Records Research Center 
(JSRRC).  In February 2006, JSRRC responded that the 
veteran's unit, Combat Support Company, 2nd Battle Group, 3rd 
Infantry, 7th Infantry Division (CSC, 2nd BG, 3rd Inf, 7th 
Inf Div) was active in Korea from July 1, 1957 through July 
1, 1963 and JSRRC was able to document that the unit's main 
base was located in Tongduchon-ni, Korea.  However, they were 
not able to locate any documentation to verify the attack by 
elements of the North Korean Army on the outpost of the 1st 
ROK Division on the Korean DMZ in April or May 1963.  
Further, a review was conducted of official unit records and 
they were not able to document any attacks by North Korean 
forces on the Korean DMZ during the period of January 1, 1963 
to April 30, 1963.  

The Board also reviewed the veteran's service personnel 
records and the records do not verify that these stressors 
occurred.  Finally, the veteran's service medical records 
were reviewed and it is noted that in his July 1964 Report of 
Medical History the veteran reported that he had nervous 
trouble.  Although he reported having nervous trouble, there 
was no objective evidence of a psychological disability while 
in service and his separation examination in July 1964 did 
not show that he had a psychiatric disability.

Although the veteran is noted to have been diagnosed with 
PTSD in January 1995, according to a VA outpatient medical 
record; in June 1995, according to a VA examination report; 
and is shown to have a diagnosis of PTSD, according to VA 
medical records dated from March 2002 to February 2006, the 
Board notes that these diagnoses are based on the veteran's 
report of his activity in a DMZ in Korea.  The Court of 
Appeal for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  Therefore, the Board does 
not find the opinions shown in the VA medical records to be 
competent evidence to show a link between the veteran's PTSD 
and an in-service stressor inasmuch as none of the claimed 
stressors has been verified by objective evidence.

Finally, the Board notes that the veteran has not claimed 
that he was involved in combat.  In addition, his service 
personnel records and Form DD-214 do not show that he was 
awarded any combat awards or that he was involved in combat.  
Thus, his claimed stressors must be verified in order for 
PTSD to be granted in this case.

Accordingly, inasmuch as the veteran's claimed in-service 
stressors do not involve combat and require corroboration, 
and the evidence of record does not corroborate his claimed 
in-service stressors, the Board has no other recourse but to 
find that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


